Citation Nr: 1508051	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a September 2010 decision, the Board denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued an order vacating and remanding the Board's decision.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not caused by active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As to entitlement to service connection for tinnitus, the Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran asserts that he has experienced tinnitus since mid-1971 due to exposure to loud engine noise while driving a truck with a refrigeration unit in service.  

A VA examination was conducted in November 2008.  The examiner opined that it is not at least as likely as not that the Veteran's tinnitus is related to military service because there were no complaints of tinnitus in service, and the Veteran had an extensive occupational history of noise exposure post-service.  As the examiner has not considered the Veteran's competent lay statements of continuity of tinnitus since service and use of hearing protection post-service, and does not provide a solid rationale explaining how the facts cited lead to the examiner's conclusion, the opinion has limited probative value.  Reonal v. Brown, 5 Vet. 458 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The record also contains a December 2008 private opinion, finding in relevant part that the Veteran's bilateral tinnitus is more likely than not related to his military noise exposure and may have worsened as a civilian.  

The Veteran's military occupational specialty (MOS) was motor transport/chauffeur, which is consistent with his report of driving a loud truck with refrigerators.  As the private audiologist has implicitly found that this noise exposure is sufficient to result in the Veteran's tinnitus, the Board gives the Veteran the benefit of the doubt and finds that it is at least as likely as not that the Veteran experienced acoustic trauma in service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran, as a lay person, is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board notes that tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As the record does not contain contradictory testimony as to the onset of the Veteran's tinnitus, the Board finds no reason to dispute the Veteran's credibility on that issue.  Considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds it is at least as likely as not that the Veteran's tinnitus was incurred in service.  See Walker, supra.  

Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

In keeping with the Court's decision, the Board remands the claim of entitlement to service connection for bilateral hearing loss in order to obtain a supplemental opinion that addresses the inadequacies of the November 2008 VA examination.  Specifically, the clinician is to convert the results of the hearing test performed upon induction into service from ASA units to ISO units in order to be appropriately compared with the separation examination, consider the Veteran's lay testimony of using hearing protection after service, and to provide a complete rationale connecting the facts of the record to the clinician's conclusion.  See Nieves-Rodriguez, supra.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2008 VA examiner, or another appropriate clinician, and request a supplemental opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is caused by or related to his military service.  The examiner is to convert the results of the January 1971 hearing test from ASA to ISO units, and is to specifically consider the Veteran's lay testimony that he used hearing protection after service.

The opinion must be supported by a full and complete rationale.  This opinion must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

2.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case, and give them the opportunity to respond.  Thereafter, return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


